Citation Nr: 0600876	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  05-03 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1959 to July 
1961.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).  Service connection was granted for 
tinnitus, but was denied for bilateral hearing loss.  The 
veteran entered a notice of disagreement with the decision in 
November 2004; the RO issued a statement of the case in 
November 2004; and the veteran entered a substantive appeal, 
VA Form 9, in February 2005.


FINDING OF FACT

The veteran does not have bilateral hearing loss that amounts 
to a disability for VA purposes.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may sensorineural hearing loss be 
presumed to have been so incurred. 38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations modified VA's 
duties to notify and assist claimants.  38 U.S.C.A. §§ 5103, 
5103A, 5107(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2004).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must (1) inform the claimant of any information and 
evidence not of record necessary to substantiate the claim; 
(2) inform the claimant of any evidence VA will seek to 
provide; (3) inform the claimant of any evidence the claimant 
is expected to provide; and (4) ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  

In an August 2004 letter, the VA informed the veteran of the 
evidence needed to substantiate his claims, and the veteran 
was provided an opportunity to submit such evidence. An 
enclosure to the August 2004 letter enumerated evidence 
received by the VA; evidence the VA would reasonably seek to 
obtain (including medical records from the military, from or 
authorized by VA hospitals, or from the Social Security 
Administration); and information and evidence for which the 
veteran was responsible (including enough information to 
identify and locate records in possession of a Federal 
department or agency, all requested records not in possession 
of a Federal department and agency, as well as any other 
documents relating to disability during service).  The 
veteran, in effect, was asked to provide any evidence that 
pertains to his claim.  

Additionally, in a November 2004 statement of the case, the 
RO provided the veteran with applicable regulations on the 
VCAA notice requirements and the VA's duty to assist; 
notified the veteran of pertinent regulations on service 
connection claims; and informed the veteran of reasons why 
his claim was denied. Thus, the Board finds, consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 (b), that the RO 
satisfied the notice requirements of the VCAA. See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The VCAA also provides that the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits. 38 U.S.C.A. § 5103A 
(West 2002).  

The veteran's service medical records, treatment records from 
the Omaha VA Medical Center, and a private audiogram by Craig 
A. Foss, Au.D. have been associated with the claims file.  
The veteran was scheduled for a VA audiological examination, 
apparently set for September 2004.  He cancelled this 
examination and made it clear, in statements associated with 
the claims folder, that he did not wish to be scheduled for a 
VA examination.  In a June 2004 statement, the veteran 
indicated that he had no further evidence to submit.  
Finally, there is no indication that any pertinent evidence 
was not received.  Thus, VA's duty to assist has been 
fulfilled.

The veteran and his representative have not made the Board 
aware of any additional evidence that needs to be obtained 
prior to appellate review.  Therefore, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained.  The record is 
complete and the case is ready for review. 

B. Background and Evidence

The veteran served on active duty from July 1959 to July 
1961.  Service medical records are negative for any 
complaints, diagnoses, or treatment for bilateral hearing 
loss.  

In April 2004, the veteran was seen by VA with a complaint of 
ringing in his ears.  He was diagnosed with tinnitus and was 
referred to an audiologist for a hearing test and an 
evaluation for tinnitus.  On subsequent April 2004 VA 
audiological evaluation, puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
--
30
LEFT
10
5
5
--
30

A June 2004 audiogram performed by Dr. Foss found maximum 
word recognition scores were 96 percent bilaterally.  The 
puretone average for 1000, 2000, 3000, and 4000 was 16.25 
dBHL for the right ear and 15.00 dBHL for the left ear.    

Dr. Foss stated in a letter accompanying the audiogram that 
the veteran's exposure to the noise of aircraft and five inch 
guns while in service was quite likely the beginning of his 
hearing loss and tinnitus, and the type and degree of the 
veteran's hearing level and his tinnitus is consistent with 
noise induced hearing loss.  

C. Law and Analysis

The veteran is seeking service connection for bilateral 
hearing loss.  The Board has carefully reviewed the evidence 
and statements made in support of the veteran's claim and 
finds that the preponderance of the evidence weighs against 
the veteran's claim.  Therefore service connection cannot be 
granted.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. §1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2005).  
In addition, certain chronic diseases, including 
sensorineural hearing loss, may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2005).

The U.S. Court of Appeals for Veterans Claims (CAVC) held 
that, in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent. 38 C.F.R. § 3.385 (2005).

The veteran's current hearing loss as shown by the record 
does not meet the threshold test for disability for VA 
purposes.  On VA audiological examination in April 2004, the 
veteran's auditory threshold in frequencies 500, 1000, 2000, 
3000 and 4000 Hertz is less than 40 decibels for all 
frequencies; the veteran does not have auditory thresholds at 
26 decibels or greater in three or more of the aforementioned 
frequencies; and there is no indication that the veteran's 
speech recognition scores are less than 94 percent.  Further, 
as noted above, the veteran submitted results from a private 
audiogram, which contained graphical data, which normally the 
Board could not interpret.  See Kelly v. Brown, 7 Vet. App. 
471, 474 (1995) (the Board may not interpret graphical 
representations of audiometric data); see also Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  However, private 
examining audiologist, Dr. Foss, submitted an interpretation 
along with the audiogram that the veteran's puretone 
threshold was 16.25 dB for the right ear and  15.00 dB for 
left ear.  Speech audiometry revealed speech recognition 
ability of 96 percent bilaterally.  The Board observes that 
Dr. Foss's interpretation of the audiology testing of the 
veteran as well as the private audiogram itself appears to 
show that the veteran has approximately the same level of 
hearing as that shown on the April 2004 VA audiogram.  
Finally, the Board notes that the RO did attempt to afford 
the veteran a comprehensive audiological examination in 
connection with this appeal, which, as reported above, the 
veteran declined to attend.  The Board emphasizes that while 
VA has a duty to assist the veteran in the development of his 
claim, the veteran has a duty to cooperate with VA.  See Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  Based on the 
foregoing, the Board finds that the veteran has failed to 
establish a current disability of bilateral hearing loss for 
VA purposes.

Finally, there is no evidence of sensorineural hearing loss 
within one year from the date of termination of service and 
the veteran does not contend otherwise.  Thus, presumptive 
service connection under the provisions of law cited above is 
not warranted.  

There is no competent evidence on record of current bilateral 
hearing loss meeting the criteria stated in 38 C.F.R. § 
3.385.  Despite evidence of a nexus between current hearing 
loss and in-service events, absent evidence of bilateral 
hearing loss that amounts to disability for VA purposes, 
occurring during active service or currently, service 
connection is not warranted.  See Degmetich v. Brown, 104 
F.3d 1328 (1997).

D.  Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
finding that the veteran has bilateral hearing loss 
etiologically related to active service.  The appeal is 
accordingly denied.

As the preponderance of the evidence is against the veteran's 
claim, service connection is not warranted.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding the benefit of the doubt, but 
there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the veteran's claim.


ORDER


Service connection for bilateral hearing loss is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


